United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, CIVIC CENTER POST )
OFFICE, San Francisco, CA, Employer
)
__________________________________________ )
G.G., Appellant

Appearances:
Sylvia R. Johnson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-999
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2007 appellant’s representative filed a timely appeal from a March 2, 2006
decision of an Office of Workers’ Compensation Programs’ hearing representative affirming the
denial of her emotional condition claims. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUE -- File Nos. 13-2121319 & 13-2123978
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY -- File No. 13-2121319
On January 10, 2005 appellant, then a 46-year-old window and distribution clerk, filed a
traumatic injury claim alleging that she sustained adjustment disorder with anxiety as a result of
a coworker pushing her into a door while he opened it and shoving her with his shoulder on
December 14, 2004.1 Specifically, she stated that on December 14, 2004 Gary K. Fong, her
1

The Office assigned File No. 13-2121319.

supervisor, requested that she come into his office for a discussion. Mr. Fong received a
telephone call and appellant left to go to the restroom. While she was attempting to close the
door on her return, Mario Palomo, a coworker, “forced the door back open pushing [her] with the
door.” After entering the office, appellant alleged that Mr. Palomo proceeded to shove her with
his shoulder. She also alleged that this was “a culmination of threatening events at work” by
Mr. Palomo which started on November 24, 2004 when Mr. Palomo backed his car into her
parked car in the employee’s parking lot.
The employing establishment controverted the claim. Mr. Fong stated that he had
investigated appellant’s allegations of threats by Mr. Palomo and found that there was no
evidence to support appellant’s allegation. On December 14, 2004 he stated that he called
appellant into his office to discuss her calling the police department. Mr. Fong noted that she left
while he was on the telephone and that Mr. Palomo attempted to come into his office at the same
time that appellant returned. He indicated that appellant “blocked the door and attempted to
close it, there was no contact between the two employees.” “Appellant then called the police
after the incident and the police “determined it was just incidental contact.” Mr. Palomo was
temporarily reassigned to provide a cooling off period.
In a January 6, 2005 report, Dr. Robert Avenson, Ph.D., an licensed psychologist, stated
that appellant was “obviously emotionally distraught” due to her feeling unsafe at work. He
noted November 23, 2004 as the beginning incident. Dr. Avenson stated that appellant
experienced disturbing symptoms as a result of events that have continued to occur regarding this
incident.” Appellant states that she feels unsafe at work as “the perpetrator of the incident
continues to work there” and he has physically and verbally threatened her.
In a letter dated January 24, 2005, the Office informed appellant that the evidence was
insufficient to support her claim. It also informed her that as she had filed a traumatic injury
claim she must submit factual and medical evidence showing the events that occurred on
December 14, 2005 which caused her condition. The Office then informed her of the type of
medical and factual evidence required to support her claim.
On January 25, 2005 Dr. Avenson diagnosed adjustment disorder with anxiety. Under
injury history, he noted that on November 24, 2004 appellant saw Mr. Palomo back into her car.
Mr. Palomo refused to pay for repairing the damages at which point appellant called the police.
The police required Mr. Palomo to provide his insurance information to appellant. On or about
December 1, 2004 Mr. Palomo “came toward [appellant] and threw his shoulder at her,” which
was when appellant “became very fearful of Mr. Palomo.” He allegedly took a picture of
appellant in her car the following morning around 6:15 a.m. and swore at her as he passed her.
Appellant felt threatened and called her supervisors and the police. Following this incident she
“was afraid to work alone with Mr. Palomo” and felt fearful when seeing his car early in the
morning. Appellant informed her supervisor and the postal inspector of her fears, but received
no help. On December 14, 2004 she saw Mr. Palomo’s car as she was coming to work and
“called the police to escort her into work.” When appellant enter her supervisor’s office,
“Mr. Palomo pushed the door open, pushing her along with it” and then shoved his shoulder at
her. Her supervisor, at appellant’s request for help, told Mr. Palomo to leave. Appellant related
feeling chest pains, shaky, shortness of breath and nausea for the remainder of the day.
Mr. Palomo was transferred, appellant returned to work on December 16, 2004 and worked until

2

December 26, 2004. On January 4, 2004 during her vacation, appellant went to pick up her mail
and when she saw Mr. Palomo’s car she began to cry, became fearful and was physically
shaking. Dr. Avenson attributed appellant’s condition to the perceived threats from Mr. Palomo
after he backed his car into hers. He noted that appellant “perceived Mr. Palomo acting in a
threatening manner as he attempted to bump into her with his shoulder, used profanity at her and
did physically shove and bump into her in front of their supervisor.” Dr. Avenson recommended
that appellant be provided a work situation with no possibility of contact with Mr. Palomo and
that she could not work until that condition had been met.
In a January 25, 2005 attending physician’s report (Form CA-20), Dr. Avenson noted
December 14, 2004 as the date of injury and diagnosed adjustment disorder with anxiety. He
attributed the condition to the incidents with Mr. Palomo beginning with his car hitting her car
and ending with his physically bumping into her in front of their supervisor. Dr. Avenson stated
that appellant could not return to work until she is provided a workplace where she does not
encounter Mr. Palomo.
On February 14, 2005 the Office received several witness statements from coworkers
submitted by the employing establishment. In a December 15, 2004 statement, Josephine Leung
reported an interview with Alvarro Matus who reported that there was no verbal and physical
contact. Cristina dela Rosa, in an undated statement, stated that she saw no threats by
Mr. Palomo towards appellant on December 15, 2004. In a December 15, 2004 statement,
Ms. Leung stated that she saw no verbal threats or loud talking by Mr. Palomo towards appellant
over the past few weeks. Salud B. Lacanlale, in a December 14, 2004 statement, related that she
was unable to comment on the incident between appellant and Mr. Palomo as she had not been
present at the time of the argument or incident.
In a February 10, 2005 attending physician’s report, Dr. Avenson noted December 14,
2004 as the date of injury and diagnosed adjustment disorder with anxiety. He attributed the
condition to the incidents with Mr. Palomo beginning with his car hitting her car and ending with
his physically bumping into her in front of their supervisor. Dr. Avenson stated that appellant
could not return to work until she is provided a workplace where she does not encounter
Mr. Palomo.
On March 1, 2005 the Office received additional medical and factual evidence from both
appellant and the employing establishment.
In a December 3, 2004 statement, which was sent on January 19, 2005, Mr. Palomo
related that appellant wrongfully accused him of being a thief on September 20, 2004 and that he
left feeling offended following her stating that she had no proof that he had stolen an exercise
bicycle seat. He related that following this incident more problems arose with appellant telling
him not to park in back of or in front of her parking space. On November 24, 2004 Mr. Palomo
stated that he accidentally and barely touched her car while he was backing out. Appellant
allegedly yelled at him, he apologized, her car was examined “and nothing happened and that
was the end of it.” On November 27, 2004 Mr. Palomo alleged that appellant was waiting for
him in the rain and that she verbally assaulted him and accused him of scratching her license
plate frame on November 24, 2004. At this point appellant demanded that he pay for the
damages and that he said to wait until the sun came out. Once the sun came out, Mr. Palomo

3

went out to check the damage on the license frame and took a photo. Appellant then called the
police, who got his insurance information and gave it to appellant. He related receiving a call
from his insurance company on November 29, 2004 regarding appellant’s accident report.
Mr. Palomo stated that appellant said good morning to him sarcastically on November 30, 2004,
that he did not respond and had not spoken to appellant since November 27, 2004. He related
that his insurance company paid appellant “the amount of $73.50 for this fraudulent claim,” but
appellant continued to be unhappy and began to daily call the police department “to falsely
accused (sic) [him] of using the f… word!” Mr. Palomo related having a discussion with
Mr. Fong regarding the payment of the insurance money and Mr. Fong stating that appellant
“was not a very logical person.” (Emphasis in the original). Mr. Palomo noted that appellant
and he had a meeting with Mr. Fong at which he was told to stay away from appellant, which he
did. The following day appellant allegedly called the police on him. Mr. Palomo stated as a
result of appellant’s constantly calling the police on him, he felt he was on the edge of a nervous
breakdown. He noted that he went to see Mr. Fong when he noticed the door was open, but
appellant “jumped in front of [him] and slammed the door in [his] face” as he was about to enter.
Mr. Palomo related that he then “protected [his] body with the right side of [his] upper arm.” At
this point appellant was screaming and Mr. Fong told him to leave. After she left, Mr. Palomo
returned to Mr. Fong’s office stating that he had medical papers to give him from his doctor
stating he was not to be near appellant.
In a January 19, 2005 report, Dr. Avenson reported seeing appellant for a November 23,
2004 incident. He concluded that appellant was emotionally distraught and “was experiencing
disturbing symptoms as a result of events that have continued to occur regarding this incident.”
By decision dated March 3, 2005, the Office denied appellant’s claim on the grounds that
she had not established fact of injury. It noted that appellant had also filed an occupational
disease claim regarding several incidents with Mr. Palomo including the December 14, 2004
incident. The Office noted that as appellant filed a traumatic injury claim, the focus would be
on the incident which occurred on December 14, 2004. The Office accepted that Mr. Palomo
and appellant had contact on December 14, 2004, but found “the manner in which you allege the
incident took place is not accepted as factual.” It noted that appellant’s version of the incident
was not supported by the evidence. Four coworkers reported no argument or confrontation was
witnessed, “[t]he police reportedly determined this to be incidental contact,” and Mr. Fong
provided a different version of the event. Moreover, Mr. Palomo’s statement provided a
contradictory version of how the incident occurred. Based on the evidence the Office found that
if appellant had not blocked the door while both appellant and Mr. Palomo were entering the
room there would have been no physical contact.
On March 30, 2005 appellant’s representative requested an oral hearing before an Office
hearing representative, which was held on December 20, 2005.2
By decision dated March 2, 2006, the Office hearing representative modified the
March 3, 2005 Office decision finding that based upon appellant’s statements and testimony
regarding “a series of incidents occurring over more than one work shift.” The hearing
2

The record contains evidence from another claimant.

4

representative concluded, therefore, that appellant’s traumatic injury claim “would more
appropriately be considered an occupational disease injury rather than a traumatic injury.” The
hearing representative affirmed the March 3, 2005 Office decision as modified.
FACTUAL HISTORY -- File No. 13-2123978
On January 21, 2005 appellant filed an occupational disease claim alleging that on
November 24, 2005 she first realized her adjustment disorder with anxiety was employment
related.3 In an attached statement, she attributed her condition to a number of incidents
occurring during the period November 24 to January 5, 2005 involving Mr. Palomo, a coworker.
The first incident occurred on November 24, 2004 at approximately 12:22 p.m. when
Mr. Palomo backed into her parked car. Appellant stated that she complained to Mr. Palomo
regarding the damage to her car but he ignored her and left. Following Mr. Palomo’s departure,
she then went to talk with Mr. Matus, Mr. Palomo’s friend and they both went to inspect the
damage to her license plate. On November 27, 2004 appellant spoke with Mr. Palomo about the
damage to her license plate and requested that he replace it. Mr. Palomo allegedly refused
appellant’s request including her request for his insurance information. Appellant then called the
police as instructed by her insurance company. The police discussed the incident with
Mr. Palomo and he provided his insurance information to them. Appellant stated that as a result
of the stress from this incident she left work early. Mr. Palomo then reported the incident to his
insurance company and appellant was paid $70.30 for the damage caused to her car. On
December 1, 2004 appellant alleged that Mr. Palomo “walked past me at work and came toward
me throwing his shoulder out and trying to hit [her]” when she jumped out of the way. She
alleged that on the following day, December 2, 2004, Mr. Palomo parked behind her at
6:15 a.m., went into work, returned a few minutes later and started to take photographs of the
rear end of her car. Mr. Palomo also allegedly walked past appellant and swore at her.
Appellant then called Mr. Fong, her supervisor, regarding this incident. She stated that she was
hesitant about being alone in the employing establishment with Mr. Palomo because she opens
the employing establishment early and it was dark in the morning during the winter months.
After talking with Mr. Fong she tried to call her second level supervisor, Larry Frost, who was
unavailable so she then called the police.
The police arrived and talked with appellant,
Mr. Palomo and Mr. Matus. Appellant was then escorted by the police to her car who watched
her drive off when she left that day. She alleged that she returned to work on December 4, 2004
and went into Mr. Fong’s office for privacy. As appellant was shutting the door, Mr. Palomo
allegedly burst into the office while she was talking with her representative. She stated that she
informed her representative on the speaker telephone that Mr. Palomo was in the room. At that
point Mr. Palomo left. On December 7, 2004 appellant noted that Mr. Palomo’s car was in the
parking lot and she felt afraid so she called her supervisor, who did not respond. She stated that
she “waited for [six] hours then went home.” The next incident occurred on December 10, 2004
when appellant saw the entrance to the employee parking lot was blocked by two mattresses and
Mr. Palomo’s car was parked on the street. “She called the postal police who removed the
mattresses and walked her into work. On December 14, 2004 appellant stated that she requested
the police escort her into work when she arrived at 6:00 a.m. They escorted her in and talked
with Mr. Palomo. Later that morning, appellant’s supervisor requested that she come into his
3

The Office assigned File No. 13-2123978.

5

office for a discussion. Mr. Fong received a telephone call and appellant left to go to the
restroom. While appellant was attempting to close the door on her return, Mr. Palomo “followed
[her] and pushed the door open and [her] with it.” Mr. Palomo then allegedly shoved his right
shoulder at appellant. As a result of this incident appellant related feeling a stabbing pain in her
neck, became short of breath and nauseous and went home sick. Mr. Fong then reassigned
Mr. Palomo to another work area so appellant returned to work on December 16, 2004.
Appellant noted that she was on vacation for the period December 26, 2004 to January 7, 2005,
but came into the employing establishment on January 5, 2005. She stated that she asked
Mr. Fong to forward her mail from her post office box as her mail had been mishandled in the
past. Mr. Fong refused her request even though appellant alleged that he has done this for
“customers all the time.” Upon arriving at the employing establishment on January 4, 2005 to
pick up her mail, she saw appellant’s car parked outside. At this point appellant alleged that she
“broke down and cried” and “shook all over.”
The employing establishment submitted statements by Ms. Lacanlale, Mr. Matus,
Ms. dela Rosa and Ms. Leung, coworkers regarding the December 14, 2004 alleged incident with
Mr. Palomo.
In a January 19, 2005 report, Dr. Avenson noted that an employment incident occurred
about November 21, 2004 between appellant and Mr. Palomo. He reported that appellant felt
unsafe at work with Mr. Palomo present and continued to have anxiety as a result of her fear of
Mr. Palomo. Dr. Avenson indicated that he would release appellant to return to work when the
employing establishment provided her with a safe working environment that would prevent
contact with Mr. Palomo.
In a letter dated February 16, 2005, the employing establishment informed the Office that
Mr. Palomo had been temporarily reassigned to another workstation and that there was no
abusive work environment.
On March 14 and 15, 2005 the Office received additional evidence including reports by
Dr. Avenson, a statement by appellant and letters dated December 9 and 14, 2004 from Bob
Williamson, General President, American Postal Workers Union and police reports responding
to appellant’s calls on December 2 and 14, 2004 regarding Mr. Palomo.
In a December 2, 2004 incident report, L. Mitchell, a police officer, reported being called
by appellant for a suspicious occurrence with Mr. Palomo as the suspect. He noted that appellant
called the police because Mr. Palomo allegedly swore at her as he went by. Mr. Palomo denied
yelling at appellant and stated that he would avoid her. In a follow up incident the police
responded to “an alleged ongoing workplace disagreement.” Appellant stated that Mr. Palomo
was angry at her and yelled at her and that she was afraid of him. Mr. Palomo denied appellant’s
allegations. The police reported interviewing Mr. Matus who works with Mr. Palomo.
Mr. Matus stated: “[appellant] and Mr. Palomo do not like each other but that he has not seen
[Mr.] Palomo (sic) verbally abuse [her].” A police incident report noted that appellant alleged
that Mr. Palomo pushed her that day, December 14, 2004.
Appellant provided a statement for the police regarding the December 2, 2004 incident.
She related that around 6:15 a.m. she was in her car when Mr. Palomo parked behind her.

6

Mr. Palomo went into the employing establishment and shortly returned and started taking
pictures of her. He also swore at her. Appellant noted that she then called her supervisor,
Mr. Fong, and the police to report the incident.
In a December 9, 2004 letter, Mr. Williamson wrote to Mr. Fong regarding the “very
tense and unhealthy situation” between appellant and Mr. Palomo. He noted that he agreed with
appellant that this was “not a conflict of a minor auto[mobile] mishap or insurance claim,” but
that was when Mr. Palomo’s aggression began. Mr. Williamson noted that Mr. Palomo’s
credibility was at issue as he “at first denied driving his vehicle into [appellant]’s parked vehicle”
and only agreed to provide insurance information after a policeman had reviewed the video of
the incident. Next, Mr. Williamson stated that appellant “has experienced a very escalated level
of hostility from Mr. Palomo on subsequent days” including an incident on December 1, 2004
when he “came right towards her and threw out his shoulder towards her, missing her only
because she was alert enough to dodge contact.” Mr. Williamson then noted that Mr. Palomo
took a picture of appellant sitting in her car the following day and swore at her. As a result of
these incidents, he stated that appellant was “now afraid to step out of her car until she can assure
he is not in the vicinity.” In concluding, Mr. Williamson stated that appellant and others were
aware “that Mr. Palomo has a lengthy history of ‘anger management’ and self-control problems.”
He then recommended placing Mr. Palomo in a different location from appellant.
In a December 14, 2004 letter, Mr. Williamson detailed the December 14, 2004 incident
in Mr. Fong’s office. He noted that appellant saw Mr. Palomo following her into Mr. Fong’s
office and that she had her hand on the door. Appellant informed Mr. Williamson that
“Mr. Palomo forced his way through the door and, with his shoulder pushed [her] out of his
way.” Mr. Williamson reiterated that Mr. Palomo needs to be temporarily moved to a different
location from appellant.
In a January 25, 2005 report, Dr. Avenson diagnosed adjustment disorder with anxiety.
Under injury history, he noted that on November 24, 2004 appellant saw Mr. Palomo back into
her car. Mr. Palomo refused to pay for repairing the damages at which point appellant called the
police, who got him to provide his insurance information to appellant. On or about December 1,
2004 he “came toward [appellant] and threw his shoulder at her,” which was when she “became
very fearful of [him].” Mr. Palomo allegedly took a picture of appellant in her car the following
morning around 6:15 a.m. and swore at her as he passed her. Appellant felt threatened and called
her supervisor and the police. Following this incident she “was afraid to work alone with
Mr. Palomo” and felt fearful when seeing his car early in the morning. Appellant informed her
supervisor and the postal inspector of her fears, but received no help. On December 14, 2004 she
saw Mr. Palomo’s car as she was coming to work and “called the police to escort her into work.”
While entering her supervisor’s office, “Mr. Palomo pushed the door open, pushing her along
with it” and then shoved his shoulder at her. Her supervisor, at appellant’s request for help, told
Mr. Palomo to leave. Appellant related feeling chest pains, shaky, shortness of breath and
nausea for the remainder of the day. Mr. Palomo was transferred, appellant returned to work on
December 16, 2004 and worked until December 26, 2004. On January 4, 2004 during her
vacation, appellant went to pick up her mail and when she saw Mr. Palomo’s car she began
crying, became fearful and was physically shaking. Dr. Avenson attributed appellant’s condition
to the perceived threats from Mr. Palomo after he backed his car into hers. He noted that
appellant “perceived Mr. Palomo acting in a threatening manner as he attempted to bump into

7

her with his shoulder, used profanity at her and did physically shove and bump into her in front
of their supervisor.” Dr. Avenson recommended appellant be provided a work situation with no
possibility of contact with Mr. Palomo and that she could not work until that condition had been
met.
In a February 10, 2005 attending physician’s report Form CA-20, Dr. Avenson noted
December 14, 2004 as the date of injury and diagnosed adjustment disorder with anxiety. He
attributed the condition to the incidents with Mr. Palomo beginning with his car hitting
appellant’s car and ending with his physically bumping into her in front of their supervisor.
Dr. Avenson stated that appellant could not return to work until she is provided a workplace
where she does not encounter Mr. Palomo.
On March 15, 2005 Dr. Avenson reviewed and approved a temporary limited-duty
position and released her to return to work.
By decision dated July 12, 2005, the Office denied appellant’s January 21, 2005 claim.
In a letter dated July 15, 2005, appellant’s representative requested an oral hearing before
an Office hearing representative which was held on December 20, 2005. At the hearing
appellant submitted pictures, a copy of a telephone bill and a copy of insurance claim. The
hearing representative heard testimony from appellant, Mr. Williamson and Mr. Fong. At the
conclusion of the hearing, the hearing representative stated that she would forward a copy of
Mr. Palomo’s statement to appellant’s representative for her review.
On November 17, 2005 the Office received a report dated December 3, 2004, which was
sent on January 19, 2005 by Mr. Palomo.
In a report dated February 17, 2005, received by the Office on February 23, 2006,
Dr. David Rice, PhD, licensed psychologist diagnosed work-related adjustment disorder with
anxiety based upon a review of the medical evidence, the Office decisions and hearing transcript.
Dr. Rice reported November 24, 2004 was the beginning of the incidents involving appellant’s
coworkers. He attributed her condition to Mr. Palomo’s behavior towards appellant beginning
November 24, 2004. Dr. Rice indicated his agreement with Dr. Avenson that appellant’s
condition had been caused by her employment.
By decision dated March 2, 2006, the Office hearing representative affirmed the July 12,
2005 denial of appellant’s January 21, 2005 occupational disease claim.
LEGAL PRECEDENT -- File Nos. 13-2121319 & 13-2123978
To establish that appellant sustained an emotional condition causally related to factors of
her federal employment, she must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric

8

disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition
is causally related to the identified compensable employment factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless, does not come within the purview of
workers’ compensation. When disability results from an emotional reaction to regular or
specially assigned work duties or a requirement imposed by the employment, the disability is
deemed compensable. Disability is not compensable, however, when it results from factors such
as an employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.5 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.6 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.7
As a general rule, an employee’s emotional reaction to administrative or personnel
actions taken by the employing establishment is not covered because such matters pertain to
procedures and requirements of the employer and are not directly related to the work required of
the employee.8 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.9
An employee’s frustration from not being permitted to work in a particular environment or to
hold a particular position is not compensable.10 Similarly, an employee’s dissatisfaction with
perceived poor management is not compensable under the Federal Employees’ Compensation
Act.11

4

See V.W., 58 ECAB ___ (Docket No. 07-234, issued March 22, 2007); Kathleen D. Walker, 42 ECAB
603 (1991).
5

Lillian Cutler, 28 ECAB 125 (1976).

6

See Kathleen D. Walker, supra note 4.

7

See Norma L. Blank, 43 ECAB 384 (1992).

8

Felix Flecha, 52 ECAB 268 (2001).

9

Kim Nguyen, 53 ECAB 127 (2001).

10

Barbara J. Latham, 53 ECAB 316 (2002).

11

Id.

9

For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the Acts alleged or implicated by the employee did, in fact,
occur.12 Mere perceptions of harassment or discrimination are not compensable under the Act.13
ANALYSIS -- File No. 13-2121319
On appeal, appellant’s representative contends that the Office hearing representative
denied her the opportunity to identify and clarify evidence in the record. She alleged that the
hearing representative failed to send her a copy of Mr. Palomo’s statement as requested at the
hearing. Next, appellant contends that the hearing representative improperly denied her request
to question Mr. Fong regarding the employee statements as they appeared to be written by the
same person. The Board finds that appellant has not submitted any evidence supporting her
allegation that Mr. Fong wrote the witness statements. As to appellant’s allegation regarding
Mr. Palomo’s statement, the hearing representative stated that a copy of the statement would be
sent to her. There is no evidence that the statement was not mailed. Moreover, the hearing
representative did not base her findings on Mr. Palomo’s statement. She relied upon Mr. Fong’s
statement, as a witness to the December 14, 2004 incident. In addition appellant submitted no
witness statements supporting her allegations regarding Mr. Palomo. Thus, the Board finds
appellant’s arguments regarding the sending of Mr. Palomo’s statement and the allegation
regarding the witness statements unpersuasive.
The Board notes that the Office hearing representative properly adjudicated appellant’s
December 14, 2004 traumatic injury claim, which she filed on January 10, 2005, as an
occupational illness claim. In an addendum to her traumatic injury claim form, appellant alleged
that the December 14, 2004 incident was “a culmination of threatening incidents going back to
November 24, 2004.” Moreover, the evidence submitted by appellant and her testimony support
the finding that she was alleging a series of incidents occurring over more than one work shift.
Thus, her claim is that of an occupational illness and not a traumatic injury.14 Therefore, the
question to be resolved is whether appellant has established a compensable factor of
employment.
On January 10, 2005 appellant, then a 46-year-old window and distribution clerk, filed a
traumatic injury claim alleging that she sustained adjustment disorder with anxiety as a result of
a coworker pushing her into a door while he opened it and shoving her with his shoulder on
December 14, 2004.15 Specifically, she stated that on December 14, 2004 Mr. Fong, her
supervisor, requested that she come into his office for a discussion. Mr. Fong received a
telephone call and appellant left to go to the restroom. While appellant was attempting to close
the door on her return, Mr. Palomo, a coworker, “forced the door back open pushing [her] with
the door.” After entering the office, she alleged that Mr. Palomo proceeded to shove her with his
12

V.W., supra note 4.

13

L.S., 58 ECAB ___ (Docket No. 06-1808, issued December 29, 2006); Reco Roncaglione, 52 ECAB
454 (2001).
14

See 20 C.F.R. § 10.5(ee) (traumatic injury defined); 20 C.F.R. § 10.5(q) (occupational disease defined).

15

This was assigned file number 13-2121319.

10

shoulder. Appellant also alleged that this was “a culmination of threatening events at work” by
Mr. Palomo which started on November 24, 2004 when he backed his car into her parked car in
the employee’s parking lot.
Appellant attributed her emotional condition to a number of incidents involving
Mr. Palomo which began on November 24, 2004 when he backed his car into her car in the
employee parking lot and subsequent threatening behavior by Mr. Palomo. There is no evidence
that she was in the car at the time Mr. Palomo backed into her car. Moreover, appellant has not
shown how Mr. Palomo backing into her car and her reaction to the reimbursement she received
from the insurance company was related to her employment duties. Thus, the Board finds that
appellant has not established a compensable factor.
Appellant alleged that following the November 24, 2004 incident there were a number of
“threatening events at work.” With regard to emotional condition claims arising under the Act,
the term harassment as applied by the Board is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by coworkers. To the extent
that disputes and incidents alleged as constituting harassment by coworkers are established as
occurring and arising from appellant’s performance of her regular duties, these could constitute a
compensable employment factor.16 However, for harassment and discrimination to give rise to a
compensable disability under the Act, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under the Act.17 In this case, appellant has
not submitted any evidence or identified specific incidents of threatening to establish her claim.18
Her unsupported allegations alone are insufficient to establish a factual basis for her claim.19
The Board finds that appellant has not established a compensable factor of employment under
the Act with respect to his allegations of threatening behavior by Mr. Palomo following the
November 24, 2004 incident.
Appellant attributed her emotional condition to an incident which occurred on
December 14, 2004 when her supervisor requested she come into his office for a discussion.
While she was attempting to close the door on her return, Mr. Palomo “followed [her] and
pushed the door open and [her] with it.” Mr. Palomo then allegedly shoved his shoulder at
appellant. Mr. Fong initially stated that Mr. Palomo attempted to enter his office at the same
time as appellant, but she blocked the door and tried to close it and there was no contact between
the two employees. The evidence supports that appellant and Mr. Palomo were both attempting
to enter Mr. Fong’s office at the same time and that she blocked the door and attempted to shut it
on Mr. Palomo.

16

See Charles D. Edwards, 55 ECAB 259 (2004).

17

Beverly R. Jones, 55 ECAB 411 (2004).

18

See Joel Parker, Jr., 43 ECAB 220 (1991) (finding that a claimant must substantiate allegations of harassment
or discrimination with probative and reliable evidence).
19

See Charles E. McAndrews, 55 ECAB 711 (2004).

11

Based on the evidence of record, appellant has not substantiated a compensable work
factor. Since she has not established a compensable work factor, the Board will not address the
medical evidence.20
CONCLUSION -- File No. 13-2121319
The Board finds that appellant has not established an emotional condition in the
performance of duty for the claim filed on January 10, 2005.
ANALYSIS -- File No. 13-2123978
Appellant alleged a number of incidents involving Mr. Palomo in December 2004. To
the extent that she generally alleged verbal or physical threats by Mr. Palomo in December 2004,
the Board has recognized the compensability of physical threats or verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under the Act.21 On December 1, 2004 appellant alleged that Mr. Palomo
“walked past me at work and came toward me throwing his shoulder out and trying to hit [her]”
when she jumped out of the way. Mr. Williamson in his statement reiterates appellant’s version
of the event. He, however, was not present and did not witness the alleged event.
Mr. Williamson was merely restating appellant’s version of the events. Appellant submitted no
witness statements or other factual evidence to substantiate this allegation. As she has not
submitted any evidence supporting her allegation of verbal abuse on December 1, 2004, she has
not established a compensable factor of employment.
Appellant also alleged that Mr. Palomo on the following day, December 2, 2004, parked
behind her at 6:15 a.m., went into work, returned a few minutes later and started to take pictures
of the rear end of her car . He also allegedly walked past appellant and swore at her. At the
hearing appellant submitted a copy of a picture she allegedly took of him taking a picture of her.
The Board notes that while appellant stated that the picture she took was of Mr. Palomo taking a
picture of her, no person can be identified in the picture. The picture shows the back of a car
with a white dot in the middle of the back window. Assuming arguendo, that the picture in
question does show Mr. Palomo photographing appellant in her car, she has not shown how this
is related to the performance of her work duties. He allegedly swore at her as he passed her.
Appellant then called Mr. Fong, her supervisor, regarding this incident. After talking to
Mr. Fong she tried to call her second level supervisor, Mr. Frost, who was unavailable so she
called the police, who arrived and talked with appellant, Mr. Palomo and Mr. Matus.
Appellant’s mere perception that Mr. Palomo’s taking a picture was threatening behavior did not
establish that a threat was made against her.22 She did not submit any witness statements to
support her allegation. While appellant did call the police, there is no report by the police

20

D.L., 58 ECAB ____ (Docket No. 06-2018, issued December 12, 2006); T.G., 58 ECAB ___ (Docket No. 061411, issued November 28, 2006); Margaret S. Krzycki, 43 ECAB 496 (1992).
21

Charles D. Edwards, 55 ECAB 258 (2004).

22

David S. Lee, 56 ECAB 602 (2005).

12

finding that Mr. Palomo threatened her. Thus, she has not established a compensable factor of
employment with the December 2, 2004 incident.
Appellant alleged that she returned to work on December 4, 2004 and went into
Mr. Fong’s office for privacy. As she was shutting the door, Mr. Palomo allegedly burst into the
office while she was talking and she informed her representative on the speaker telephone that
Mr. Palomo was in the room. While her representative heard a noise on the telephone, there is
no other witness statement to support her allegation that Mr. Palomo burst into the room. Thus,
appellant has not established a compensable factor of employment.
On December 7, 2004 appellant noted Mr. Palomo’s car was in the parking lot and she
felt afraid so she called her supervisor, who did not respond. Appellant stated that she “waited
for [six] hours then went home.” The next incident occurred on December 10, 2004 when she
saw the entrance to the employee parking lot was blocked by two mattresses and Mr. Palomo’s
car was parked on the street. Appellant called the postal police who removed the mattresses and
walked her into work. However, she has not provided any evidence showing that Mr. Palomo
placed the two mattresses to block the entrance to the parking lot or that she had any contact with
Mr. Palomo on December 7, 2004. As appellant has not submitted any probative evidence to
support her claim, she has not established a compensable factor of employment with respect to
these two incidents.
Next appellant alleged that on December 14, 2004 she stated that she requested the police
escort her into work when she arrived at 6:00 a.m. They escorted her in and talked with
Mr. Palomo. Later that morning, her supervisor requested that she come into his office for a
discussion. While she was attempting to close the door on her return, Mr. Palomo “followed
[her] and pushed the door open and [her] with it.” Mr. Palomo then allegedly shoved his
shoulder at appellant. Mr. Fong initially stated that Mr. Palomo attempted to enter his office at
the same time as appellant, but she blocked the door and tried to close it and there was no contact
between the two employees. The evidence supports that appellant and Mr. Palomo were
attempting to enter Mr. Fong’s office at the same time and that she blocked the door and
attempted to shut it on Mr. Palomo.
Appellant allegedly requested Mr. Fong to forward her mail from her post office box as
her mail had been mishandled in the past. He refused her request even though he allegedly had
done this for “customers all the time.” The Board has found that an administrative or personnel
matter will be considered to be an employment factor where the evidence discloses error or
abuse on the part of the employing establishment.23 No evidence was presented as to error or
abuse by the employing establishment in this matter. The mere fact that appellant’s supervisor
refused her request to forward her mail from her post office box does not establish error or abuse.
Appellant has submitted no evidence to show that the employing establishment erred in an
administrative matter and thus has not established a compensable employment factor.
Appellant also alleged that upon arriving at the employing establishment on January 4,
2005 to pick up her mail, she saw appellant’s car parked outside. At this point she alleged that
she “broke down and cried” and “shook all over.” As noted above, appellant was on leave on
23

C.S., 58 ECAB ___ (Docket No. 06-1583, issued November 6, 2006).

13

January 4, 2005 when she arrived at the employing establishment to pick up her mail. Moreover,
she did not encounter Mr. Palomo, but merely saw that his car was parked outside. As appellant
was not scheduled to work on January 4, 2005 she has not established a compensable factor of
employment.
CONCLUSION -- File No. 13-2123978
The Board finds that appellant has not established an emotional condition in the
performance of duty for the claim filed on January 21, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated March 2, 2006 is affirmed.
Issued: January 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

